Name: Council Regulation (EEC) No 1637/80 of 24 June 1980 amending Regulation (EEC) No 2728/79 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 80 Official Journal of the European Communities No L 163/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1637/80 of 24 June 1980 amending Regulation (EEC) No 2728/79 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 2728/79 ( l ), the Council opened and allocated among the Member States a duty-free Community tariff quota of an overall amount of 10 000 000 European units of account with a limit of I 200 000 European units of account for each tariff heading or subheading in question for certain hand-made products ; whereas, in accordance with Article 1 (2) of the said Regulation , products may be admitted under the Community tariff quota only on the submission by the recognized authorities of the country of origin to the Community's customs authorities of a document certifying that the goods concerned are hand-made ; Whereas imports from certain beneficiary countries in respect of pullovers and ponchos in fine animal hair can be provided for ; whereas such goods should be included in the list of eligible products contained in Article 1 of the said Regulation , HAS ADOPTED THIS REGULATION : Article 1 The list contained in Article 1 ( 1 ) of Regulation (EEC) No 2728/79 shall be amended as follows : 1 . The following heading shall be inserted after heading No 59.02 : '60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : b) Other : 4 . Other outer garments : bb) Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed jackets and jumpers : ( ¢) OJ No L 313 , 10 . 12 . 1979 , p. 50 . No L 163/2 Official Journal of the European Communities 28 . 6 . 80 1 1 . Men s and boys : ex aaa) Of wool or of fine animal hair :  Pullovers in fine animal hair 22 . Women's , girls ' and infants' : ex bbb) Of wool or of fine animal hair :  Pullovers in fine animal hair 11 ) Other outer garments : ex 11 . Of wool or of fine animal hair :  Ponchos in fine animal hair' 2 . The text relating to heading No ex 61.01 and to heading No 61.02 shall be replaced by the following : 'ex 61.01 Men's and boys' outer garments : B. Other : V. Other : b) Overcoats, raincoats and other coats ; cloaks and capes : ex 1 . Of wool or of fine animal hair :  Ponchos 61.02 Women's , girls ' and infants' outer garments : B. Other : II . Other : e) Other : 2 . Coats and raincoats ; cloaks and capes : ex aa) Of wool or of fine animal hair :  Ponchos and capes in wool , ponchos in fine animal hair 5 . Skirts , including divided skirts : ex aa) Of wool or of fine animal hair :  Skirts , skirt-lengths, in wool ' Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA